Citation Nr: 1002126	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-27 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart condition, to 
include as secondary to service-connected lumbar and 
bilateral knee disabilities. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia with medial meniscus tear of the left knee. 

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia with medial meniscus tear of the right knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity. 


6.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

8.  Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. R. D. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO).  In the December 2005 
rating decision, the RO denied increased ratings for lumbar 
spine, bilateral knee, bilateral lower extremities, and 
bilateral hearing loss disability, and it denied entitlement 
to TDIU.  By the way of the February 2007 rating decision, in 
pertinent part, the RO denied service connection for heart 
condition.  

It is noted that in the February 2007 rating decision, the RO 
also denied service connection for posttraumatic stress 
disorder (PTSD).  The Veteran initiated an appeal as to the 
denial of his claim by submitting a notice disagreement; 
however, failed to submit a timely substantive appeal on this 
issue, and it is not currently before Board.

In July 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 

The issues of entitlement to higher evaluations for lumbar 
spine, bilateral knee, bilateral radiculopathy of lower 
extremities and bilateral hearing loss disabilities, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No heart condition was shown in service, at separation, 
or for many years thereafter.  

2.  There is no medical evidence on file linking any heart 
condition directly to any aspect of the Veteran's period of 
service. 

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's heart condition is 
proximately due to his service-connected lumbar spine 
disability and/or service-connected bilateral knee 
disability. 




CONCLUSION OF LAW

The Veteran does not have a heart condition incurred in or 
aggravated by active service or any service-connected 
disability, nor may service connection be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the February 2007 RO decision in the matter, 
VA sent a letter to the Veteran in November 2006 that fully 
addressed all notice elements concerning his heart condition 
claim.  The letter informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran 
as to his and VA's respective duties for obtaining evidence.  
VA has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has made reasonable efforts to obtain any available 
pertinent records as well as all relevant records adequately 
identified by the Veteran.

The Board notes that it appears from the record that the 
Veteran receives Social Security Administration (SSA) 
benefits.  See July 2009 Board hearing transcript, page 5.  
The SSA records are not of record; however, the Veteran has 
not indicated that he receives the SSA benefits for any heart 
condition.  Additionally, the record contains a July 2008 SSA 
decision regarding the Veteran's SSA disability claim.  In 
the SSA decision, it was noted that the Veteran was found to 
be disabled due to his obesity, degenerative disc disease, 
degenerative joint disease, schizophrenia, PTSD, paranoid 
personality disorder, and avoidant personality disorder.  The 
SSA decision did not indicate that any heart condition was 
considered in the determination of the Veteran's claim.  
Further, there has been no contention that the SSA records 
are pertinent to the claim being adjudicated in this decision 
as to require that additional adjudication resources be 
expended to obtain these records.  See 38 U.S.C.A. § 5103A 
(b), (c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

VA also has a duty to provide an examination; but the duty 
only applies when such an examination is necessary to decide 
a claim.  Here, VA did not provide the Veteran with an 
examination in connection with his claim for service 
connection for a heart condition; however, the Board finds 
that an examination was not necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002). 
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2009).  

Under the McClendon analysis above, the Board does not find: 
(2) that the evidence establishes that an event, injury, or 
disease occurred in service; or (3) that the evidence shows 
there is an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service.  There is no competent medical evidence of 
any heart condition in service.  The first evidence of the 
Veteran's heart condition does not come until 17 years after 
his discharge from service.  Additionally, there is no 
medical evidence of record that has linked a diagnosed 
condition to service or to the Veteran's service-connected 
disability, or shows that the diagnosed condition was 
aggravated by a service-connected disability.  Finally, the 
evidence of record indicates that the heart condition is 
possibly related to his nonservice-connected hypertension and 
history of cocaine abuse.  This is all evidence against a 
finding that the post service disability "may be" associated 
with service or any service-connected disability.  
Accordingly, an examination at this time is not necessary.  
See id.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

The Veteran claims entitlement to service connection for a 
heart condition, to include as secondary to his service-
connected lumbar spine and/or bilateral knee disabilities. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic 
heart disease, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995).  To prevail on the issue of secondary service 
causation, the record must show (1) evidence of a current 
disability, (2) evidence of a service-connected disability, 
and (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the evidence of record does not show any heart 
condition in service, at separation, or for many years 
afterward.  A review of the Veteran's service treatment 
records shows no complaint, treatment or diagnosis of any 
heart condition while he was in service.  The Veteran's 
September 1979 report of examination prior to his discharge 
from service showed that the Veteran's heart and vascular 
system were evaluated as normal.  On the associated report of 
medical history, the Veteran checked the box marked "NO" 
next to the question indicating symptoms related to any heart 
condition.  

The claims folder contains the Veteran's post-service 
treatment records, which include VA treatment records from VA 
Medical Center in Dallas (VAMC).  The first pertinent post-
service medical evidence of record that shows a heart 
condition comes from an August 1996 VA hospital discharge 
summary.  In the discharge summary, it was noted that the 
Veteran had been admitted to undergo a renal biopsy to 
evaluate proteinuria and cryoglombumenia.  During the course 
his hospital stay, an echocardiogram was performed to 
evaluate the Veteran for cardiomyopathy that was believed to 
be secondary to his hypertension and history of cocaine 
abuse.  

The claims folder next shows the Veteran began complaining of 
chest pain in April 2006.  The report of an April 2006 stress 
test revealed abnormal findings.  It was noted that there was 
evidence of a partially reversible defect at the apex with 
mild atypical hypokensis of unclear clinical significance, 
mild left ventricular dilatation, and ejection fracture of 54 
percent.  The results from a September 2006 cardiac 
catheterization, however, showed normal coronary arteries.  
There was no medical statement regarding etiology for chest 
pain and abnormalities revealed from the earlier stress test.  
A March 2008 VA treatment record noted that findings from a 
chest x-ray showed the Veteran's heart was not enlarged.  In 
a December 2008 treatment record, it was noted that the 
Veteran's diabetes mellitus, hyperlipidemia, and obesity were 
risk factors for coronary artery disease (CAD) - albeit none 
of the treatment records in the claims folder showed a 
diagnosis for CAD. 

The record also contains the Veteran's testimony during the 
July 2009 Board hearing.  During the hearing, the Veteran 
stated that his heart condition began during service, but it 
was not treated until he sought treatment at VAMC.  He also 
reported that his heart problems were thought to be related 
to his high cholesterol, hypertension, stress, renal 
condition and excessive weight. 

Based on a review of the record, the Board finds that the 
preponderance of the medical evidence is against a finding 
that the Veteran's heart condition was incurred during 
service or within the first year thereafter, or is otherwise 
related to his service, including as secondary to any 
service-connected disability.  

First, the evidence of record does not show any heart 
condition in service, at separation, or for many years 
afterward.  The record does not show that the Veteran 
received any treatment for any heart condition prior to 
August 1996, which comes 17 years after the Veteran's 
discharge from service.  This lengthy period without 
treatment for related conditions is evidence against a 
finding of continuity of heart-related symptomatology since 
service, and it weighs heavily against a claim for service 
connection on a direct basis.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Further, there is no competent medical evidence linking any 
current heart condition directly to service.  Rather, it was 
noted in the August 1996 VA hospital summary that the 
Veteran's cardiomyopathy was possibly secondary to his 
nonservice connected hypertension and his history of cocaine 
abuse.  Additionally, the more recent VA treatment records 
indicate his heart-related condition is linked to his 
diabetes mellitus, hyperlipidemia, and obesity.  

The Board has considered the Veteran's lay statements that 
his heart condition began in service.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).   However, once evidence 
is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran's account of heart symptoms during 
service is internally inconsistent with his self-reported 
Report of Medical History in September 1979 in which he 
specifically denied history of such symptoms.  The Veteran's 
account is accordingly not credible.  Further, nothing in the 
treatment record established after the heart condition was 
diagnosed in August 1996 (17 years after the Veteran's 
discharge from service) shows a relationship between the 
disorder and active service. 

The Board according finds the preponderance of the evidence 
does not support a finding that the Veteran's heart condition 
was directly related to service.  See 38 C.F.R. § 3.303

Turning to the Veteran's contention that is heart condition 
is secondary to his service-connected disability, the Veteran 
has asserted that his heart condition is secondary to his 
service-connected disabilities because those service-
connected disabilities prevent him from losing weight, thus 
contributing to his heart disorder.  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 
Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical opinion of record showing the 
Veteran's claimed heart disorder is due to or aggravated by 
any of his service-connected disabilities.

The Board acknowledges that there is some indication in the 
record that excessive body weight is a contributing factor to 
his heart condition, and that the Veteran reports weight gain 
secondary to an inability to stay active due to back  and 
knee problems.  However, any relationship between the 
Veteran's service-connected disabilities and heart condition, 
including aggravation due to weight gain, is tenuous and does 
not show that his service-connected disabilities are the 
proximate cause of his heart condition or the proximate cause 
of any aggravation of such disease.  See 38 C.F.R. § 3.310.  
See also Dorland's Illustrated Medical Dictionary, 1530 (30th 
ed. 2003) (proximate is defined as the immediate or nearest).  
As such, service connection is not warranted under such 
theory of entitlement.

In sum, heart condition is not shown to be directly related 
to service and the preponderance of the medical evidence of 
record is against a finding that the Veteran's heart 
condition is proximately caused by his service-connected 
disabilities.  See 38 C.F.R. § 3.310.  The claim must be 
denied.  See Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for a heart condition is 
denied. 


REMAND

The Veteran claims entitlement to higher evaluations for his 
lumbar spine, bilateral knee, bilateral lower extremity, and 
bilateral hearing loss, and entitlement to TDIU.  As 
explained below, the Board finds that additional development 
is necessary prior to adjudication of these claims.  

As mentioned above, during the July 2009 Board hearing the 
Veteran testified that he receives disability benefits from 
the Social Security Administration (SSA).  The July 2008 SSA 
decision shows the Veteran receives disability benefits for 
disabilities, which include his lumbar spine and bilateral 
knee disabilities.  The Board notes that the Veteran's 
bilateral radiculopathy of his lower extremities is 
associated with his lumbar spine disability.  There is no 
indication in the Veteran's claims folder that any attempt 
has been made to obtain records associated with a SSA 
disability determination, including administrative and 
medical records.  The Court has held that VA must obtain the 
SSA disability benefits decision and records which may have a 
bearing on the Veteran's claims.  See Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Therefore, the RO/AMC is required to obtain any SSA 
determinations and records associated with such 
determinations.  

In regard to the Veteran's bilateral hearing loss claim, a 
remand is necessary to obtain a new VA audiological 
examination.  During the July 2009 hearing, the Veteran also 
testified that his hearing loss has worsened.  It is noted 
that the Veteran last underwent a VA audiological examination 
in November 2005.  Since this examination is over four years 
old, a new VA examination to determine the current severity 
of the service connected disabilities is warranted.  
Additionally, the RO/AMC should instruct the examiner 
specifically to comment on the functional effects caused by 
the hearing disability.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. 
Nicholson,  21 Vet. App. 447, 455 (2007) 455.  Given the 
above, the Board finds that further VA audiological 
examination of the Veteran is required prior to adjudication 
of this appeal.

Finally, regarding the Veteran's claim for TDIU, the Board 
finds this issue to be inextricably intertwined with any 
questions as to his entitlement to higher evaluations for his 
lumbar spine, bilateral knee, bilateral lower extremity, and 
bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the Veteran's claims for higher evaluations have 
been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the records associated with the Social 
Security Administration disability 
determination, including administrative 
and medical records.  If the SSA records 
cannot be obtained, a memorandum should be 
included in the file explaining the 
procedures undertaken to attempt to find 
the records and why such attempts were not 
fully successful.

2.  The RO/AMC should schedule the Veteran 
for an appropriate audiology evaluation. 
See 38 C.F.R. § 4.85(a).  The Veteran's 
claims file must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or not 
the claims file was reviewed.  The testing 
to determine the current severity of the 
Veteran's hearing loss should include the 
use of controlled speech discrimination 
(Maryland CNC) and a puretone audiometric 
testing. In particular, the examiner is 
requested to describe the functional 
effects caused by the Veteran's hearing 
disability.  

3.  After completion of the above 
development, the Veteran's claims for 
higher evaluations for lumbar spine, 
bilateral knees, bilateral radiculopathy 
of the lower extremity and bilateral 
hearing loss, and claim for TDIU must be 
readjudicated.  If the determination of 
any of these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


